Per Curiam.

This bill seeks to set aside a sale of real estate made by the Master, on the same grounds as are taken in the case of Bulow vs. Witte, heard at this term, with the single exception that here there is no complaint as to the want of all proper parties to the proceeding under which the order for the sale was made.
In all other respects it is identical, and claims to avoid the purchase set up by the defendant, by the interposition of the like principles of law and equity. They have been fully considered and passed upon in that case, to which we refer, as affording the views which the Court took of them.
It is ordered and adjudged that the motion be granted, and the bill dismissed.